 

Exhibit 10.8

 

PLACEMENT AGENCY AGREEMENT

 

December 8, 2016

 

Katalyst Securities LLC

Mr. Michael A. Silverman

1330 Avenue of the Americas, 14th Floor

New York, New York 10019

 

Re:Akoustis Technologies, Inc.

 

Dear Mr. Silverman:

 

This Placement Agency Agreement (“Agreement”) sets forth the terms upon which
Katalyst Securities LLC (“Katalyst”), registered broker-dealer and member of the
Financial Industry Regulatory Authority (“FINRA”), (hereinafter referred to as
the “Placement Agent”), shall be engaged by Akoustis Technologies, Inc., a
publicly traded Nevada corporation (hereinafter referred to as the “Company”),
to act as a non-exclusive Placement Agent in connection with the private
placement (the “Offering”) of the securities of the Company referred to below
(the “Securities”). The initial closing of the Offering will be conditioned upon
and acceptance of subscriptions for the Minimum Offering Amount (as defined
below).

 

1.           Appointment of Placement Agent.

 

A.           Appointment As Non-Exclusive Agent.

 

(a)          On the basis of the written and documented representations and
warranties of the Company provided herein, and subject to the terms and
conditions set forth herein, the Placement Agent is hereby appointed as a
non-exclusive Placement Agent of the Company during the Offering Period (as
defined in Section 1(b) below) to assist the Company in finding qualified
subscribers for the Offering. The Placement Agent may sell the Securities
through other broker-dealers who are FINRA members (collectively, the “Sub
Agents”) and may reallow all or a portion of the Brokers’ Fees (as defined in
Section 2(a), 2(b) and 2(d) below) it receives to such other Sub Agents or pay a
finders or consultant fee as allowed by applicable law. On the basis of such
representations and warranties and subject to such terms and conditions, the
Placement Agent hereby accepts such appointment and agrees to perform the
services hereunder diligently and in good faith and in a professional and
businesslike manner and in compliance with applicable law and to use its
reasonable best efforts to assist the Company in finding subscribers of the
Securities who qualify as “accredited investors,” as such term is defined in
Rule 501 of Regulation D. The Placement Agent has no obligation to purchase any
of the Securities or sell any Securities. Unless sooner terminated in accordance
with this Agreement, the engagement of the Placement Agent hereunder shall
continue until the later of the Termination Date or the Final Closing (as
defined below). The Offering will raise a minimum of gross proceeds of five
hundred thousand dollars ($500,000) (the “Minimum Offering Amount”) and a
maximum of gross proceeds of ten million dollars ($10,000,000) (the “Maximum
Offering Amount”) through the sale of shares of common stock, par value $0.001
per share, of the Company (the “Common Stock”), at the Purchase Price of $5.00
per share (the “Offering Price”). The minimum subscription is twenty five
thousand dollars ($25,000) (5,000 shares), provided, however, that subscriptions
in lesser amounts may be accepted by the Company in its sole discretion.

 

Placement Agency Agreement (PIPE)

Page 1

 

 

(b)          Placement of the Securities by the Placement Agent will be made on
a reasonable best efforts basis. The Company agrees and acknowledges that the
Placement Agent is not acting as an underwriter with respect to the Offering and
the Company shall determine the purchasers in the Offering in its sole
discretion The Shares will be offered by the Company to potential subscribers,
which may include related parties of the Placement Agent or the Company,
commencing on December 2, 2016 through January 9, 2017 (the “Initial Offering
Period”), which date may be extended by the Company in its sole discretion (this
additional period, if any, and the Initial Offering Period shall be referred to
as the “Offering Period”). The date on which the Offering is terminated shall be
referred to as the “Termination Date”. The closing of the Offering may be held
up to ten days after the Termination Date.

 

(c)          The Company shall only offer securities to and accept subscriptions
from or sell Securities to, persons or entities that qualify as (or are
reasonably believed to be) “accredited investors,” as such term is defined in
Rule 501(a) of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Act”).

 

(d)          The offering of Securities will be made by the Placement Agent on
behalf of the Company solely pursuant to the Company’s standard subscription
agreement and the exhibits to the Subscription Agreement (collectively, the
“Subscription Agreement”), including, but not limited to, and to the extent
applicable, a Registration Rights Agreement and any documents, agreements,
supplements and additions thereto (collectively, the “Subscription Documents”),
which at all times will be in form and substance reasonably acceptable to the
Company and contain such legends and other information as the Company may, from
time to time, deem necessary and desirable to be set forth therein.

 

(e)          With respect to the Offering, the Company shall provide the
Placement Agent, on terms set forth herein, the right to offer and sell all of
the available Securities being offered during the Offering Period, to any
prospective subscriber as set forth in Section 1(c) above and to certain
institutional investors. It is understood that no sale shall be regarded as
effective unless and until accepted by the Company. The Company may, in its sole
discretion, accept or reject, in whole or in part, any prospective investment in
the Securities or allot to any prospective subscriber less than the number of
Securities that such subscriber desires to purchase. Purchases of Securities may
be made by the Placement Agent and its selected sub-dealers and their respective
officers, directors, employees and affiliates and by the officers, directors,
employees and affiliates of the Company for the Offering and such purchases will
be made by the Placement Agent and its selected sub-dealers and their respective
officers, directors, employees and affiliates and by the officers, directors,
employees and affiliates of the Company based solely upon the same information
that is provided to the investors in the Offering.

 

B.           Representations, Warranties and Covenants.

 

(a)          The Company represents and warrants to the Placement Agent that all
Subscription Documents will be materially complete and correct. The Company
further represents and warrants that any projections provided by it to the
Placement Agent will have been prepared in good faith and will be based upon
assumptions, which, in light of the circumstances under which they are made, are
reasonable. The Company recognizes and confirms that the Placement Agent (i)
will use and rely primarily on the Subscription Documents and on information
available from generally recognized public sources in performing the services
contemplated by this Agreement without having independently verified the same;
(ii) is authorized to transmit to any prospective investor the Subscription
Documents and other legal documentation supplied to the Placement Agent for
transmission to parties that have entered into a customary form of
confidentiality agreement by or on behalf of the Company; (iii) does not assume
responsibility for the accuracy or completeness of the Subscription Documents
and such other information; (iv) will not make an appraisal of the Company; and
(v) retains the right to continue to perform due diligence during the course of
its engagement under this Agreement to the extent that it is reasonably
necessary for it to perform the services contemplated hereby (it being
understood that the Placement Agent will not be authorized to act as an initial
purchaser or underwriter but will merely be acting as a placement agent without
underwriter liability under the Securities Act of 1933).

 

Placement Agency Agreement (PIPE)

Page 2

 

 

(b)          The Subscription Documents have been and/or will be prepared by the
Company, in conformity with all materially applicable laws, and in compliance
with Regulation D and/or Section 4(a)(2) of the Act and the requirements of all
other rules and regulations (the “Regulations”) of the SEC relating to offerings
of the type contemplated by the Offering, and the applicable securities laws and
the rules and regulations of those jurisdictions wherein the Placement Agent
notifies the Company that the Securities are to be offered and sold (including
U.S. states). The Securities will be offered and sold pursuant to the
registration exemption provided by Regulation D and/or Section 4(a)(2) of the
Act as a transaction not involving a public offering and the requirements of any
other applicable state securities laws and the respective rules and regulations
thereunder in those United States jurisdictions in which the Placement Agent
notifies the Company that the Securities are being offered for sale.

 

(c)          There is no fact which the Company has not disclosed in the
Subscription Documents or which is not disclosed in the filings (the “SEC
Filings”) that the Company makes with the SEC and of which the Company is aware
that materially adversely affects or that could reasonably be expected to have a
material adverse effect on the (i) assets, liabilities, results of operations,
condition (financial or otherwise), business or business prospects of the
Company or (ii) ability of the Company to perform its obligations under this
Agreement and the other Subscription Documents (the “Company Material Adverse
Effect”).

 

(d)          The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and is qualified and in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted by the Company or the property owned or leased by the
Company requires such qualification, except to the extent that the failure to be
so qualified or be in good standing would not have a Company Material Adverse
Effect. The Company has all requisite corporate power and authority to conduct
its business as presently conducted and as proposed to be conducted (as
described in the Subscription Documents and/or the SEC Filings), has all the
necessary and requisite documents and approvals from all state authorities, has
all requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Securities Purchase Agreement
substantially in the form made part of the Subscription Documents (the
“Securities Purchase Agreement”), the Registration Rights Agreement
substantially in the form made part of the Subscription Documents (the
“Registration Rights Agreement”), and the other agreements, if any, contemplated
by the Offering (this Agreement, Securities Purchase Agreement, the Registration
Rights Agreement and the other agreements contemplated hereby that the Company
is required to execute and deliver are collectively referred to herein as the
“Company Transaction Documents”) and subject to necessary Board and stockholder
approvals, to issue, sell and deliver the Shares and the shares of Common Stock
issuable upon exercise of the Brokers’ Warrant (as hereinafter defined) (the
shares of Common Stock issuable upon exercise of the Brokers’ Warrant referred
to as the “Brokers’ Warrant Shares”) and to make the representations in this
Agreement accurate and not misleading. Prior to the First Closing, as defined
under Section 3(e), each of the Company Transaction Documents and the Offering
will have been duly authorized. This Agreement has been duly authorized,
executed and delivered and constitutes, and each of the other Company
Transaction Documents, upon due execution and delivery, will constitute, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms (i) except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws now or hereafter in effect related to laws affecting
creditors’ rights generally, including the effect of statutory and other laws
regarding fraudulent conveyances and preferential transfers, and except that no
representation is made herein regarding the enforceability of the Company’s
obligations to provide indemnification and contribution remedies under the
securities laws and (ii) subject to the limitations imposed by general equitable
principles (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

Placement Agency Agreement (PIPE)

Page 3

 

 

(e)          The Articles of Incorporation and By-laws of the Company are true,
correct and complete copies of the certificate of incorporation and bylaws of
the Company, as in effect on the date hereof. The Company is not: (i) in
violation of its Articles of Incorporation or By-Laws; (ii) in default of any
contract, indenture, mortgage, deed of trust, note, loan agreement, security
agreement, lease, alliance agreement, joint venture agreement or other
agreement, license, permit, consent, approval or instrument to which the Company
is a party or by which it is or may be bound or to which any of its assets may
be subject, the default of which could reasonably be expected to have a Company
Material Adverse Effect; (iii) in violation of any statute, rule or regulation
applicable to the Company, the violation of which would have a Company Material
Adverse Effect; or (iv) in violation of any judgment, decree or order of any
court or governmental body having jurisdiction over the Company and specifically
naming the Company, which violation or violations individually, or in the
aggregate, could reasonably be expected to have a Company Material Adverse
Effect.

 

(f)          Immediately prior to the First Closing, the Shares, the Brokers’
Warrant and the Brokers’ Warrant Shares will have been duly authorized and, when
issued and delivered against payment therefor as provided in the Company
Transaction Documents, will be validly issued, fully paid and nonassessable. No
holder of any of the Shares or Brokers’ Warrant Shares will be subject to
personal liability solely by reason of being such a holder, and except as
described in the Subscription Documents, none of the Shares, Brokers’ Warrant or
Brokers’ Warrant Shares will be subject to preemptive or similar rights of any
stockholder or security holder of the Company or an adjustment under the
antidilution or exercise rights of any holders of any outstanding shares of
capital stock, options, warrants or other rights to acquire any securities of
the Company. Immediately prior to the Closing, a sufficient number of authorized
but unissued shares of Common Stock will have been reserved for issuance upon
the exercise of the Brokers’ Warrants.

 

(g)          No consent, authorization or filing of or with any court or
governmental authority is required in connection with the issuance or the
consummation of the transactions contemplated herein or in the other Company
Transaction Documents, except for required filings with the SEC and the
applicable state securities commissions relating specifically to the Offering
(all of which filings will be duly made by, or on behalf of, the Company), and
those which are required to be made after the Closing (all of which will be duly
made on a timely basis).

 

Placement Agency Agreement (PIPE)

Page 4

 

 

(h)          Neither the sale of the Securities by the Company nor its use of
the proceeds thereof will violate the Trading with the Enemy Act, as amended,
nor any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. Without limiting the foregoing,
the Company is not (a) a person whose property or interests in property are
blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) a person who
engages in any dealings or transactions, or be otherwise associated, with any
such person. The Company and its subsidiaries, if any, are in compliance, in all
material respects, with the USA Patriot Act of 2001 (signed into law October 26,
2001). Each of the Company, its affiliates and any of their respective officers,
directors, supervisors, managers, agents, or employees, has not violated, its
participation in the offering will not violate, and the Company has instituted
and maintains policies and procedures designed to ensure continued compliance
with, each of the following laws: (a) anti-bribery laws, including but not
limited to, any applicable law, rule, or regulation of any locality, including
but not limited to any law, rule, or regulation promulgated to implement the
OECD Convention on Combating Bribery of Foreign Public Officials in
International Business Transactions, signed December 17, 1997, including the
U.S. Foreign Corrupt Practices Act of 1977, as amended, or any other law, rule
or regulation of similar purposes and scope, (b) anti-money laundering laws,
including but not limited to, applicable federal, state, international, foreign
or other laws, regulations or government guidance regarding anti-money
laundering, including, without limitation, Title 18 US. Code section 1956 and
1957, the Bank Secrecy Act, and international anti-money laundering principles
or procedures by an intergovernmental group or organization, such as the
Financial Action Task Force on Money Laundering, of which the United States is a
member and with which designation the United States representative to the group
or organization continues to concur, all as amended, and any Executive order,
directive, or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder or (c) laws and regulations imposing
U.S. economic sanctions measures, including, but not limited to, the
International Emergency Economic Powers Act, the United Nations Participation
Act and the Syria Accountability and Lebanese Sovereignty Act, all as amended,
and any Executive Order, directive, or regulation pursuant to the authority of
any of the foregoing, including the regulations of the United States Treasury
Department set forth under 31 CFR, Subtitle B, Chapter V, as amended, or any
orders or licenses issued thereunder. Neither the Company nor any director,
officer, agent, employee or other person acting on behalf of the Company has, in
the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; or (iii) made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.

 

(i)          The authorized capital stock of the Company as of the Closing will
be set forth in the Securities Purchase Agreement. All issued and outstanding
shares of capital stock have been duly authorized and validly issued, are fully
paid and nonassessable, were not issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities, and, except as disclosed
in the Company’s SEC Filings, have been issued and sold in compliance with the
registration requirements of federal and state securities laws or the applicable
statutes of limitation have expired. Except as set forth in the Securities
Purchase Agreement and the Company’s SEC Filings, there are no (i) outstanding
rights (including, without limitation, preemptive rights), warrants or options
to acquire, or instruments convertible into or exchangeable for, any unissued
shares of capital stock or other equity interest in the Company, or any
contract, commitment, agreement, understanding or arrangement of any kind to
which the Company or its subsidiaries is a party and relating to the issuance or
sale of any capital stock or convertible or exchangeable security of the
Company; or (ii) obligations of the Company to purchase redeem or otherwise
acquire any of its outstanding capital stock or any interest therein or to pay
any dividend or make any other distribution in respect thereof.

 

(j)          None of Company, any of its predecessors, any affiliated issuer,
any director, executive officer, other officer of the Company participating in
the Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i)–(viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3) or has been involved in any matter
which would be a Disqualification Event except for the fact that it occurred
before September 23, 2013. The Company has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Placement Agents a copy
of any disclosures provided thereunder.

 

Placement Agency Agreement (PIPE)

Page 5

 

 

(k)          The Company is not aware of any person (other than any Issuer
Covered Person or Placement Agent Covered Person (as defined below) that has
been or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any the Securities. For purposes of
this subsection “Placement Agent Covered Person” shall mean Katalyst Securities
LLC, or any of its directors, executive officers, general partners, managing
members or other officers participating in the Offering.

 

(l)          The Company will notify the Placement Agent in writing, prior to
the Closing Date of (i) any Disqualification Event relating to any Issuer
Covered Person and (ii) any event that would, with the passage of time, become a
Disqualification Event relating to any Issuer Covered Person.

 

(m)          The Company is in compliance in all material respects with any and
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and any and all applicable rules and regulations
promulgated by the SEC thereunder that are effective as of the date hereof.

 

(n)          The Company acknowledges that the Placement Agent, any sub agents,
legal counsel to the Company and/or their respective affiliates, principles,
representatives or employees may now or hereafter own shares of the Company.

 

C.           Representations, Warranties and Covenants of Katalyst.

 

The Placement Agent hereby represents and warrants to the Company that the
following representations and warranties are true and correct as of the date of
this Agreement:

 

(a)          The Placement Agent represents that neither it, nor to its
knowledge any of its Sub-Agents or any of its or their respective directors,
executive officers, general partners, managing members or other officers
participating in the Offering (each, a “Katalyst Covered Person” and, together,
“Katalyst Covered Persons”), is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the Securities
Act (a “Disqualification Event”) or has been involved in any matter which would
be a Disqualification Event except for the fact that it occurred before
September 23, 2013.

 

(b)          The Placement Agent will notify the Company promptly in writing of
any Disqualification Event relating to any Katalyst Covered Person not
previously disclosed to the Company in accordance with section 1C(a) above.

 

2.           Placement Agent Compensation.

 

(a)          In connection with the Offering, the Company will pay a cash fee
(the “Broker Cash Fee”) to the Placement Agent at each Closing equal to (i) 8%
of each Closing’s gross proceeds of an amount up to $3,000,000 from any sale of
Securities in the Offering during the Term to investors first contacted by the
Placement Agent in connection with the Offering, or (ii) if gross proceeds
exceed $3,000,000, then 10% of each Closing’s gross proceeds for amounts from
the sale of Securities in the Offering during the Term to investors first
contacted by the Placement Agent in connection with the Offering. The Broker
Cash Fee shall be paid to the Placement Agent in cash by wire transfer from the
escrow account established for the Offering, and as a condition to closing,
simultaneous with the distribution of funds to the Company.

 

Placement Agency Agreement (PIPE)

Page 6

 

 

(b)          Also, at each Closing, the Company will deliver to the Placement
Agent (or its designees), warrants to purchase shares of the Company’s Common
Stock, equal, in the aggregate, to 10% of the number of Securities sold in the
Offering on which the Placement Agent receives compensation pursuant to Section
2(a), which warrants shall have an initial exercise price equal to the price per
share of the Securities (“Brokers’ Warrants”). The Brokers’ Warrants will be
issued on the Company’s standard warrant documents at the time of issuance and
shall have a term of five-years, and contain cashless exercise provisions and
piggyback registration rights, providing the Placement Agent with the right to
purchase one share of the Company’s common stock per warrant with an exercise
price equal to the exercise price received by participating investors in the
transaction. The warrants and the shares issuable upon exercise of the warrants
may constitute restricted shares and may contain restrictive legends indicating
such restrictions; provided, however, that the warrants and shares issuable
shall contain piggyback registration rights requiring their inclusion with any
registration statement filed by the Company. In the event no registration
statement is filed, the Company’s counsel shall be responsible for drafting and
executing the Rule 144 comfort letter (and any other required paperwork as
required by the transfer agent), at the Company’s expense, providing for the
sale of such underlying shares. To the extent permitted by applicable laws, all
warrants shall permit unencumbered transfer to the Placement Agent’s employees
and affiliates and the warrants may be issued directly to the Placement Agent’s
employees and affiliates at the Placement Agent’s request. The Broker Cash Fee
and the Brokers’ Warrant are sometimes referred to collectively as the “Brokers’
Fees”). The Brokers’ Warrant issued by the Company to each Placement Agent for
participating in this Offering shall be identical in all terms.

 

(c)          To the extent there is more than one Closing, payment of the
proportional amount of the Broker Cash Fees will be made out of the gross
proceeds from any sale of Securities sold at each Closing and the Company will
issue to the Placement Agent the corresponding number of Brokers’ Warrants. All
cash compensation and warrants under this Agreement shall be paid directly by
the Company to and in the name provided to the Company by the Placement Agent.

 

(d)          Provided that an Offering is consummated during the Offering
Period, the Placement Agent shall be entitled to the Broker Cash Fee and
Brokers’ Warrants, calculated in the manner provided in this Section 2 with
respect to any subsequent public or private offering or other financing or
capital-raising transaction of any kind (“Subsequent Financing”) to the extent
that such financing or capital is provided the Company, or to any Company
Affiliate (as defined below), by either (i) investors whom the Placement Agent
had Introduced (as defined below), directly or indirectly, to the Company during
the Offering Period if such Subsequent Financing is consummated at any time
within the three (3) month period following the earlier of expiration or
termination of this Agreement or the closing of the Offering, if an Offering is
consummated, or (ii) investors whom the Placement Agent had Introduced, directly
or indirectly, to the Company during the Offering Period and who actually
participated in the Offering, if such Subsequent Financing is consummated at any
time within the six (6) month period following the earlier of expiration or
termination of this Agreement or the closing of the Offering. Within five (5)
business days of the closing of the Offering, Katalyst shall provide to the
Company a list of investors, in the form of an Annex A to this Agreement, who
either (i) participated in the Offering or (ii) were Introduced to the Company
by the Placement Agent. A “Company Affiliate” shall mean any individual or
entity controlling, controlled by or under common control with such entity and
any officer, director, employee, stockholder, partner, member or agent of such
entity. “Introduced” shall mean that the Company was made known to an investor
for the first time and such investor met with the Company and/or had a
conversation with the Company either in person or via telephone regarding the
Offering.

 

3.           Subscription and Closing Procedures.

 

(a)          The Company shall cause to be delivered to the Placement Agent
copies of the Subscription Documents and has consented, and hereby consents, to
the use of such copies for the purposes permitted by the Act and applicable
securities laws and in accordance with the terms and conditions of this
Agreement, and hereby authorizes the Placement Agent and its agents and
employees to use the Subscription Documents in connection with the sale of the
Securities until the earlier of (i) the Termination Date or (ii) the Final
Closing, and no person or entity is or will be authorized to give any
information or make any representations other than those contained in the
Subscription Documents or to use any offering materials other than those
contained in the Subscription Documents in connection with the sale of the
Securities, unless the Company first provides the Placement Agent with
notification of such information, representations or offering materials.

 

Placement Agency Agreement (PIPE)

Page 7

 

 

(b)          The Company shall make available to the Placement Agent and its
representatives such information, including, but not limited to, financial
information, and other information regarding the Company (the “Information”), as
may be reasonably requested in making a reasonable investigation of the Company
and its affairs. The Company shall provide access to the officers, directors,
employees, independent accountants, legal counsel and other advisors and
consultants of the Company as shall be reasonably requested by the Placement
Agent. The Company recognizes and agrees that the Placement Agent (i) will use
and rely primarily on the Information and generally available information from
recognized public sources in performing the services contemplated by this
Agreement without independently verifying the Information or such other
information, (ii) does not assume responsibility for the accuracy of the
Information or such other information, and (iii) will not make an appraisal of
any assets or liabilities owned or controlled by the Company or its market
competitors.

 

(c)          Each prospective purchaser will be required to complete and execute
the Subscription Documents, Anti-Money Laundering Form, Accredited Investor
Certification and other documents which will be forwarded or delivered to the
Placement Agent at the Placement Agent’s offices at the address set forth in
Section 12 hereof or to an address identified in the Subscription Documents.

 

(d)          Simultaneously with the delivery to the Placement Agent of the
Subscription Documents, the subscriber’s check or other good funds will be
forwarded directly by the subscriber to the escrow agent and deposited into a
non interest bearing escrow account (the “Escrow Account”) established for such
purpose (the “Escrow Agent”). All such funds for subscriptions will be held in
the Escrow Account pursuant to the terms of an escrow agreement among the
Company, the Placement Agent and the Escrow Agent. The Company will pay all fees
related to the establishment and maintenance of the Escrow Account. Subject to
the receipt of subscriptions for the amount for Closing, the Company will either
accept or reject, for any or no reason, the Subscription Documents in a timely
fashion and at each Closing will countersign the Subscription Documents and
provide duplicate copies of such documents to the Placement Agent for
distribution to the subscribers. The Company will give notice to the Placement
Agent of its acceptance of each subscription. The Company, or the Placement
Agent on the Company’s behalf, will promptly return to subscribers incomplete,
improperly completed, improperly executed and rejected subscriptions and give
written notice thereof to the Placement Agent upon such return.

 

(e)          If subscriptions for at least the Minimum Offering Amount for
Closing have been accepted prior to the Termination Date, the funds therefor
have been collected by the Escrow Agent and all of the conditions set forth
elsewhere in this Agreement are fulfilled, a closing shall be held promptly with
respect to the Securities sold (the “First Closing”). Thereafter, the remaining
Securities will continue to be offered and sold until the earlier of the
Termination Date or the date that additional subscription amounts up to the
Maximum Offering amount have been collected by the Escrow Agent. Additional
Closings (each a “Closing”, collectively “Closings”) may from time to time be
conducted at times mutually agreed to between the Company and the Placement
Agent with respect to additional Securities sold, with the final closing (“Final
Closing”) to occur within 10 days after the earlier of the Termination Date and
the date on which the Maximum Offering Amount has been subscribed for. Delivery
of payment for the accepted subscriptions for the Securities from the funds held
in the Escrow Account will be made at each Closing at the Placement Agent’s
offices against delivery of the Securities by the Company at the address set
forth in Section 10 hereof (or at such other place as may be mutually agreed
upon between the Company and the Placement Agent), net of amounts agreed upon by
the parties herein, including, the blue sky counsel as of such Closing. Executed
certificates for the shares of Common Stock and the Brokers’ Warrants will be in
such authorized denominations and registered in such names as the Placement
Agent may request on or before the date of each Closing (“Closing Date”). The
certificates will be forwarded to the subscriber directly by the stock transfer
agent as soon as practicable following each Closing. At each Closing, the
Company will (i) deliver irrevocable issuance instruction to its stock transfer
agent for the issuance of certificates representing the shares of Common Stock
being sold, and (ii) issue and deliver the applicable Brokers’ Warrants.

 

Placement Agency Agreement (PIPE)

Page 8

 

 

(f)          If Subscription Documents for the Minimum Offering Amount for
Closing have not been received and accepted by the Company on or before the
Termination Date for any reason, the Offering will be terminated, no Securities
will be sold, and the Escrow Agent will, at the request of the Placement Agent,
cause all monies received from subscribers for the Securities to be promptly
returned to such subscribers without interest, penalty, expense or deduction.

 

4.           Further Covenants.

 

The Company hereby covenants and agrees that:

 

(a)          The Company shall comply with the Act, the Exchange Act of 1934, as
amended, the rules and regulations thereunder, all applicable state securities
laws and the rules and regulations thereunder in the states in which the
Company’s blue sky counsel has advised the Placement Agent and/or the Company
that the Securities are qualified or registered for sale or exempt from such
qualification or registration, so as to permit the continuance of the sales of
the Securities.

 

(b)          The Company, at its own cost and expense, shall use reasonable best
efforts to qualify the Securities for sale under the securities laws of such
jurisdictions in the United States as may be mutually agreed to by the Company
and the Placement Agent, and the Company will make or cause to be made such
applications and furnish information as may be required for such purposes,
provided that the Company will not be required to qualify as a foreign
corporation in any jurisdiction or execute a general consent to service of
process.

 

(c)          The Company shall place a legend on the certificates representing
the shares of the Common Stock and the Brokers’ Warrants that the securities
evidenced thereby have not been registered under the Act or applicable state
securities laws, setting forth or referring to the applicable restrictions on
transferability and sale of such securities under the Act and applicable state
laws.

 

(d)          The Company shall apply the net proceeds from the sale of the
Securities for the purposes set forth in the Subscription Documents.

 

(e)          During the Offering Period, the Company shall afford each
prospective purchaser of Securities the opportunity to ask questions of and
receive answers from an officer of the Company concerning the terms and
conditions of the Offering and the opportunity to obtain such other additional
information necessary to verify the accuracy of the Subscription Documents to
the extent the Company possesses such information or can acquire it without
unreasonable expense.

 

Placement Agency Agreement (PIPE)

Page 9

 

 

(f)          Whether or not the transactions contemplated hereby are
consummated, or this Agreement is terminated, the Company shall pay all
reasonable expenses incurred in connection with the preparation and printing of
all necessary offering documents and instruments related to the Offering and the
issuance of the Common Stock and the Brokers’ Warrants and will also pay for the
Company’s expenses for accounting fees, legal fees, printing costs, and other
costs involved with the Offering. The Company will provide at its own expense
such quantities of the Subscription Documents and other documents and
instruments relating to the Offering as the Placement Agent may reasonably
request. The Company will pay at its own expense in connection with the
creation, authorization, issuance, transfer and delivery of the Securities,
including, without limitation, fees and expenses of any transfer agent or
registrar; the fees and expenses of the Escrow Agent; all fees and expenses of
legal, accounting and other advisers to the Company; the registration or
qualification of the Securities for offer and sale under the securities or blue
sky laws of such jurisdictions, payable within five (5) days of being invoiced.
The Company will pay all such amounts, unless previously paid, at the First
Closing, or, if there is no Closing, within ten (10) days after written request
therefor following the Termination Date. In addition to any fees payable to the
Placement Agent hereunder, the Company hereby agrees to promptly reimburse
Katalyst for its non accountable legal counsel fees (“Placement Agent Counsel
Fee”) in the amount of Ten Thousand Dollars ($10,000) provided that the
Placement Agent participates in the Offering and the Company receives gross
proceeds of at least $100,000 from offers and sales of securities placed by the
Placement Agent under this Agreement, paid directly from the escrow account at
the time of the first Closing from gross proceeds raised by the Placement Agent.
If there is no Closing of the Offering that the Placement Agent participates in,
then the Company agrees to pay the Placement Agent Counsel Fee within five (5)
days of written request to the Company by wire transfer to the provided banking
coordinates. The Placement Agent will be responsible for its own out-of-pocket
expenses incurred in performing the services described herein, unless the
Company agrees. This reimbursement obligation is in addition to the
reimbursement of fees and expenses relating to attendance by the Placement Agent
at proceedings or to indemnification and contribution as contemplated elsewhere
in this agreement. In the event the Placement Agent’s personnel must attend or
participate in judicial or other proceedings to which we are not a party
relating to the subject matter of this agreement, the Company shall pay the
Placement Agent an additional per diem payment, per person, at its customary
rates, together with reimbursement of all out-of-pocket expenses and
disbursements, including reasonable attorneys’ fees and disbursements incurred
by it in respect of its preparation for and participation in such proceedings.
The Placement Agent’s legal counsel fees do not include the registration legal
fees and expenses for the blue sky and other regulatory filings to be made in
connection with the Offering(s).

 

(g)          On each Closing Date, the Company permits the Placement Agent to
rely on any representations and warranties made by the Company to the investors
and will cause its counsel to permit the Placement Agent to rely upon any
opinion furnished to the investors in the Private Placement.

 

(h)          The Company will comply with all of its obligations and covenants
set forth in its agreements with the investors in the Offering. If not filed on
EDGAR, the Company will promptly deliver to the Placement Agent copies of any
and all filings with the SEC and each amendment or supplement thereto, as well
as all prospectuses and free writing prospectuses, prior to the closing of the
Offering and six months thereafter. The Placement Agent is authorized on behalf
of the Company to use and distribute copies of any Subscription Documents,
including Company’s SEC Filings in connection with the sale of the Securities
as, and to the extent, permitted by federal and applicable state securities
laws. The Company acknowledges and agrees that the Placement Agent will be
relying, without assuming responsibility for independent verification, on the
accuracy and completeness of all financial and other information that is and
will be furnished to them by the Company and the Company will be liable for any
material misstatements or omissions contained therein.

 

(i)          Except with the prior written consent of the Placement Agent, the
Company shall not, at any time prior to the earlier of the Final Closing or the
Termination Date, except as contemplated by the Subscription Documents (i)
engage in or commit to engage in any transaction outside the ordinary course of
business as described in the Subscription Documents, (ii) issue, agree to issue
or set aside for issuance any securities (debt or equity) or any rights to
acquire any such securities, (iii) incur, outside the ordinary course of
business, any material indebtedness, (iv) dispose of any material assets, (v)
make any material acquisition or (vi) change its business or operations in any
material respect.

 

Placement Agency Agreement (PIPE)

Page 10

 

 

5.           Conditions of Placement Agent’s Obligations.

 

The obligations of the Placement Agent hereunder to affect a Closing are subject
to the fulfillment, at or before each Closing, of the following additional
conditions:

 

(a)          Each of the representations and warranties made by the Company
shall be true and correct on each Closing Date.

 

(b)          The Company shall have performed and complied in all material
respects with all agreements, covenants and conditions required to be performed
and complied with by it at or before the Closing.

 

(c)          The Subscription Documents do not, and as of the date of any
amendment or supplement thereto will not, include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(d)          No order suspending the use of the Subscription Documents or
enjoining the Offering or sale of the Securities shall have been issued, and no
proceedings for that purpose or a similar purpose shall have been initiated or
pending, or, to the best of the Company’s knowledge, be contemplated or
threatened.

 

(e)          No holder of any of the Securities from the Offering will be
subject to personal liability solely by reason of being such a holder, and
except as described in the Subscription Documents, none of the Company’s shares
of Common Stock and Brokers’ Warrant Shares will be subject to preemptive or
similar rights of any stockholder or security holder of the Company, or an
adjustment under the antidilution or exercise rights of any holders of any
outstanding shares of capital stock, membership units, options, warrants or
other rights to acquire any securities of the Company.

 

(f)          There shall have been no material adverse change nor development
involving a prospective change in the financial condition, operations or
projects of the Company, except where such change would not have a Company
Material Adverse Effect on the business activities, financial or otherwise,
results of operations or prospects of the Company, taken individually or in the
aggregate.

 

(g)          At each Closing, the Company shall have (i) paid to the Placement
Agent the Broker Cash Fee in respect of all Securities sold at such Closing,
(ii) executed and delivered to the Placement Agent the Brokers’ Warrants in
respect of all Securities sold at such Closing, and (iii) paid all fees, costs
and expenses as set forth in Section 4(f) hereof.

 

(h)          There shall have been delivered to the Placement Agent a signed
opinion of counsel to the Company, containing such legal opinions as are
customarily delivered in similar transactions, dated as of the initial Closing
Date.

 

(i)          All proceedings taken at or prior to the Closing in connection with
the authorization, issuance and sale of the Common Stock and the Brokers’
Warrants will be reasonably satisfactory in form and substance to the Placement
Agent, and the Placement Agent shall have been furnished with all such
documents, certificates and opinions as it may reasonably request upon
reasonable prior notice in connection with the transactions contemplated hereby.

 

Placement Agency Agreement (PIPE)

Page 11

 

 

(j)          If in connection with the Offering, the Placement Agent determines
that they or the Company would be required to make a filing with the FINRA to
enable the Placement Agent to act as agent in the Offering, the Company will do
the following: The Company will reasonably cooperate with the Placement Agent
with respect to all FINRA filings that the Company or the Placement Agent may be
required to make and provide all information and documentation necessary to make
the filings in a timely manner.

 

(k)          The Company agrees and understands that this Agreement in no way
constitutes a guarantee that the Offering will be successful. The Company
acknowledges that the Company is ultimately responsible for the successful
completion of a transaction.

 

6.           Conditions of the Company’s Obligations.

 

The obligations of the Company hereunder are subject to the satisfaction of each
of the following conditions:

 

(a)          The satisfaction or waiver of all conditions to Closing as set
forth herein.

 

(b)          As of each Closing, each of the representations and warranties made
by Placement Agent herein being true and correct as of the Closing Date for such
Closing.

 

(c)          At each Closing, the Company shall have received the proceeds from
the sale of the Securities that are part of such Closing less applicable Broker
Fees and other deductions contemplated by this Agreement.

 

(d)          At each Closing, the Company shall have received a copy of
Subscription Documents signed by investors delivered by the Placement Agent.

 

7.           Indemnification.

 

(a)          The Company will: (i) indemnify and hold harmless the Placement
Agent, its agents and its officers, directors, employees, agents, selected
dealers and each person, if any, who controls the Placement Agent within the
meaning of the Act and such agents (each an “Indemnitee” or a “Placement Agent
Party”) against, and pay or reimburse each Indemnitee for, any and all losses,
claims, damages, liabilities or expenses whatsoever (or actions or proceedings
or investigations in respect thereof (collectively, “Proceedings”), joint or
several (which will, for all purposes of this Agreement, include, but not be
limited to, all reasonable costs of defense and investigation and all reasonable
attorneys’ fees, including appeals), to which any Indemnitee may become subject
(a) under the Act or otherwise, in connection with the offer and sale of the
Securities and (b) as a result of the breach of any representation, warranty or
covenant made by the Company herein or the failure of the Company to perform its
obligations under the Agreement, regardless of whether such losses, claims,
damages, liabilities or expenses shall result from any claim by any Indemnitee
or by any third party; and (ii) reimburse each Indemnitee for any legal or other
expenses reasonably incurred in connection with investigating or defending
against any such loss, claim, action, proceeding or investigation; provided,
however, the Company will not be liable in any such case to the extent that any
such claim, damage or liability of the Placement Agent is to have resulted from
the gross negligence or willful misconduct of the Placement Agent or its
officers, employees or agents. In addition to the foregoing agreement to
indemnify and reimburse, the Company will indemnify and hold harmless each
Indemnitee against any and all losses, claims, damages, liabilities or expenses
whatsoever (or actions or proceedings or investigations in respect thereof),
joint or several (which shall, for all purposes of this Agreement, include, but
not be limited to, all reasonable costs of defense and investigation and all
reasonable attorneys’ fees, including appeals) to which any Indemnitee may
become subject insofar as such costs, expenses, losses, claims, damages or
liabilities arise out of or are based upon the claim of any person or entity
that he or it is entitled to broker’s or finder’s fees from any Indemnitee in
connection with the Offering as a result of the Company obligating itself or any
Indemnitee to pay such a fee, other than fees due to the Placement Agent, its
dealers, sub-agents or finders. The foregoing indemnity agreements will be in
addition to any liability the Company may otherwise have. The Indemnitees are
intended third party beneficiaries of this provision.

 

Placement Agency Agreement (PIPE)

Page 12

 

 

(b)          Promptly after receipt by an indemnified party under this Section 7
of notice of the commencement of any action, claim, proceeding or investigation
(the “Action”), such indemnified party, if a claim in respect thereof is to be
made against the indemnifying party under this Section 7, will notify the
indemnifying party of the commencement thereof, but the omission to so notify
the indemnifying party will not relieve it from any liability that it may have
to any indemnified party under this Section 7 unless the indemnifying party has
been substantially prejudiced by such omission. The indemnifying party will be
entitled to participate in and, to the extent that it may wish, jointly with any
other indemnifying party, to assume the defense thereof subject to the
provisions herein stated, with counsel reasonably satisfactory to such
indemnified party. The indemnified party will have the right to employ separate
counsel in any such Action and to participate in the defense thereof, but the
fees and expenses of such counsel will not be at the expense of the indemnifying
party if the indemnifying party has assumed the defense of the Action with
counsel reasonably satisfactory to the indemnified party, provided, however,
that if the indemnified party shall be requested by the indemnifying party to
participate in the defense thereof or shall have concluded in good faith and
specifically notified the indemnifying party either that there may be specific
defenses available to it that are different from or additional to those
available to the indemnifying party or that such Action involves or could have a
material adverse effect upon it with respect to matters beyond the scope of the
indemnity agreements contained in this Agreement, then the counsel representing
it, to the extent made necessary by such defenses, shall have the right to
direct such defenses of such Action on its behalf and in such case the
reasonable fees and expenses of such counsel in connection with any such
participation or defenses shall be paid by the indemnifying party. No settlement
of any Action against an indemnified party will be made without the consent of
the indemnifying party and the indemnified party, which consent shall not be
unreasonably withheld or delayed in light of all factors of importance to such
party, and no indemnifying party shall be liable to indemnify any person for any
settlement of any such claim effected without such indemnifying party’s consent.
Notwithstanding the immediately preceding sentence, if at any time an
indemnified party requests the indemnifying party to reimburse the indemnified
party for legal or other expenses in connection with investigating, responding
to or defending any Proceedings as contemplated by this indemnity agreement, the
indemnifying party will be liable for any settlement of any Proceedings effected
without its written consent if (i) the proposed settlement is entered into more
than 30 days after receipt by the indemnifying party of the request for
reimbursement, (ii) the indemnifying party has not reimbursed the indemnified
party within 30 days of such request for reimbursement, (iii) the indemnified
party delivered written notice to the indemnifying party of its intention to
settle and the failure to pay within such 30 day period, and (iv) the
indemnifying party does not, within 15 days of receipt of the notice of the
intention to settle and failure to pay, reimburse the indemnified party for such
legal or other expenses and object to the indemnified party’s seeking to settle
such Proceedings.

 

8.           Termination.

 

(a)          The Offering may be terminated by the Placement Agent at any time
prior to the expiration of the Offering Period in the event that: (i) any of the
representations, warranties or covenants of the Company contained herein or in
the Subscription Documents shall prove to have been false or misleading in any
material respect when actually made; (ii) the Company shall have failed to
perform any of its material obligations hereunder or under any other Company
Transaction Document or any other transaction document; (iii) there shall occur
any event, within the control of the Company that is reasonably likely to
materially and adversely affect the transactions contemplated hereunder or the
ability of the Company to perform hereunder; or (iv) the Placement Agent
determines that it is reasonably likely that any of the conditions to Closing to
be fulfilled by the Company set forth herein will not, or cannot, be satisfied.

 

Placement Agency Agreement (PIPE)

Page 13

 

 

(b)          This Offering may be terminated by the Company at any time prior to
the Termination Date in the event that (i) the Placement Agent shall have failed
to perform any of its material obligations hereunder or (ii) on account of the
Placement Agent’s fraud, illegal or willful misconduct or gross negligence. In
the event of any termination by the Company, the Placement Agent shall be
entitled to receive, on the Termination Date, all unpaid Broker Fees earned or
accrued through the Termination Date and reimbursement of all expenses as
provided for in this Agreement, but shall be entitled to no other amounts
whatsoever except as may be due under any indemnity or contribution obligation
for provided herein, at law or otherwise. On such Termination Date, the Company
shall pay the Placement Agent’s counsels fees in connection with the Offering,
as provided for herein.

 

(c)          This Offering may be terminated upon mutual agreement of the
Company and the Placement Agent at any time prior to the expiration of the
Offering Period.

 

(d)          Except as otherwise provided above, before any termination by the
Placement Agent under Section 8(a) or by the Company under Section 8(b) shall
become effective, the terminating party shall give ten (10) day prior written
notice to the other party of its intention to terminate the Offering (the
“Termination Notice”). The Termination Notice shall specify the grounds for the
proposed termination. If the specified grounds for termination, or their
resulting adverse effect on the transactions contemplated hereby, are curable,
then the other party shall have five (5) business days, or any extensions agreed
to by the Parties in writing, from the Termination Notice within which to remove
such grounds or to eliminate all of their material adverse effects on the
transactions contemplated hereby; otherwise, the Offering shall terminate.

 

(e)          Upon any termination pursuant to this Section 8, the Placement
Agent and the Company will instruct the Escrow Agent to cause all monies
received with respect to the subscriptions for Securities not accepted by the
Company to be promptly returned to such subscribers without interest, penalty or
deduction.

 

9.           Survival.

 

(a)          The obligations of the parties to pay any costs and expenses
hereunder and to provide indemnification and contribution as provided herein
shall survive any termination hereunder. In addition, the provisions of Sections
2, and 7 through 19 shall survive the sale of the Securities or any termination
of the Offering hereunder.

 

(b)          The respective indemnities, covenants, representations, warranties
and other statements of the Company and the Placement Agent set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of, and regardless of any access to
information by the Company or the Placement Agent, or any of its officers or
directors or any controlling person thereof, and will survive the sale of the
Securities or any termination of the Offering hereunder.

 

10.         Notices.

 

All notice and other communications hereunder will be in writing and shall be
deemed effectively given to a party by (a) personal delivery; (b) upon deposit
with the United States Post Office, by certified mail, return receipt requested,
first-class mail, postage prepaid; (c) delivered by hand or by messenger or
overnight courier, addressee signature required, to the addresses below or at
such other address and/or to such other persons as shall have been furnished by
the parties:

 



Placement Agency Agreement (PIPE)

Page 14

 

 

If to the Company: Akoustis Technologies, Inc.   9805 Northcross Center Court,
Suite H   Huntersville, North Carolina 28078   Attention:  Jeffrey B. Shealy,
CEO     If to Katalyst Securities LLC. Katalyst Securities, LLC   1330 Avenue of
the Americas, 14th Floor   New York, NY 10019   Attention:  Michael Silverman  
Managing Director     With a copy to: Barbara J. Glenns, Esq. (which shall not
constitute notice) Law Office of Barbara J. Glenns, Esq.   30 Waterside Plaza,
Suite 25G   New York, NY 10010

 

11.         Governing Law, Jurisdiction.

 

This Agreement shall be deemed to have been made and delivered in New York City
and shall be governed as to validity, interpretation, construction, effect and
in all other respects by the internal laws of the State of New York without
regard to principles of conflicts of law thereof.

 

THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO the exclusive
jurisdiction of finra ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT
SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO
FINRA. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEw york. JUDGMENT ON ANY AWARD OF
ANY SUCH ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS
AGAINST WHOM SUCH AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF
THE ARBITRATORS SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY,
AS DETERMINED BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO
COLLECT ANY COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER
PARTY. PRIOR TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL
ATTEMPT TO RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR
RESOLUTION TO A MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE
BORNE EQUALLY BY ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT
SUCCESSFULLY RESOLVE THEIR DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE
RESOLVED BY ARBITRATION. THE ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW
YORK, THE STATE OF NEW YORK, ON AN EXPEDITED BASIS.

 

Placement Agency Agreement (PIPE)

Page 15

 

 

12.         Miscellaneous.

 

(a)          No provision of this Agreement may be changed or terminated except
by a writing signed by the party or parties to be charged therewith. Unless
expressly so provided, no party to this Agreement will be liable for the
performance of any other party’s obligations hereunder. Either party hereto may
waive compliance by the other with any of the terms, provisions and conditions
set forth herein; provided, however, that any such waiver shall be in writing
specifically setting forth those provisions waived thereby. No such waiver shall
be deemed to constitute or imply waiver of any other term, provision or
condition of this Agreement. Neither party may assign its rights or obligations
under this Agreement to any other person or entity without the prior written
consent of the other party.

 

(b)          Each party shall, without payment of any additional consideration
by any other party, at any time on or after the date of any Closings, take such
further action and execute such other and further documents and instruments as
the other party may reasonably request in order to provide the other party with
the benefits of this Agreement.

 

(c)          The Parties to this Agreement each hereby confirm that they will
cooperate with each other to the extent that it may become necessary to enter
into any revisions or amendments to this Agreement, in the future to conform to
any federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.

 

13.         Entire Agreement; Severability.

 

This Agreement together with any other agreement referred to herein supersedes
all prior understandings and written or oral agreements between the parties with
respect to the Offering and the subject matter hereof. If any portion of this
Agreement shall be held invalid or unenforceable, then so far as is reasonable
and possible (i) the remainder of this Agreement shall be considered valid and
enforceable and (ii) effect shall be given to the intent manifested by the
portion held invalid or unenforceable.

 

14.         Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which may be
executed by less than all of the parties and shall be deemed to be an original
instrument which shall be enforceable against the parties actually executing
such counterparts and all of which together shall constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile transmission or in pdf format shall constitute effective execution and
delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile or in pdf format shall be deemed to be their original signatures for
all purposes.

 

Placement Agency Agreement (PIPE)

Page 16

 

 

15.         Announcement of Offering.

 

The Placement Agent may, subsequent to the closing of the Offering, publicize
their involvement with the Company, provided that the Placement Agent receives
the written consent of the Company in advance, such consent not to be
unreasonably withheld, for the use of the Company’s name or logo and the text of
the intended publication by Placement Agent. 

 

16.         Advice to the Board.

 

The Company acknowledges that any advice given by the Placement Agent to the
Company is solely for benefit and use of the Company’s board of directors and
officers, who will make all decisions regarding whether and how to pursue any
opportunity or transaction, including any potential Offering. The Company’s
board of directors and management may consider such advice, but will also base
their decisions on the advice of legal, tax and other business advisors and
other factors which they consider appropriate. Accordingly, as an independent
contractor, the Placement Agent will not assume the responsibilities of a
fiduciary to the Company or its stockholders in connection with the performance
of the services. Any advice provided may not be used, reproduced, disseminated,
quoted or referred to without prior written consent of the providing party. The
Placement Agent does not provide accounting, tax or legal advice. The Company is
a sophisticated business enterprise that has retained the Placement Agent for
the limited purposes set forth in this Agreement. The parties acknowledge and
agree that their respective rights and obligations are contractual in nature.
Each party disclaims an intention to impose fiduciary obligations on the other
by virtue of the engagement contemplated by this Agreement.

 

17.         Other Investment Banking Services.

 

The Company acknowledges that the Placement Agent and its affiliates are
securities firms engaged in securities trading and brokerage activities and
providing investment banking and financial advisory services. In the ordinary
course of business, the Placement Agent and its affiliates may at any time hold
long or short positions, and may trade or otherwise effect transactions, for
their own account or the accounts of customers, in the Company’s debt or equity
securities, the Company Affiliates or other entities that may be involved in the
transactions contemplated by this Agreement. In addition, the Placement Agent
and its affiliates may from time to time perform various investment banking and
financial advisory services for other clients and customers who may have
conflicting interests with respect to the Company or the Offering. The Company
also acknowledges that the Placement Agent and its affiliates have no obligation
to use in connection with this engagement or to furnish the Company,
confidential information obtained from other companies. Furthermore, the Company
acknowledges the Placement Agent may have fiduciary or other relationships
whereby it or its affiliates may exercise voting power over securities of
various persons, which securities may from time to time include securities of
the Company or others with interests in respect of any Offering. The Company
acknowledges that the Placement Agent or such affiliates may exercise such
powers and otherwise perform our functions in connection with such fiduciary or
other relationships without regard to the Placement Agent’s relationship to the
Company hereunder.

 

18.         Research Matters.

 

By entering into this Agreement or serving as a placement agent in the Offering,
the Placement Agent does not provide any promise, either explicitly or
implicitly, of favorable or continued research coverage of the Company and the
Company hereby acknowledges and agrees that the Placement Agent’s selection as a
placement agent for the Offering was in no way conditioned, explicitly or
implicitly, on the Placement Agent providing favorable or any research coverage
of the Company. In accordance with FINRA Rule 2711(e), the parties acknowledge
and agree that the Placement Agent has not directly or indirectly offered
favorable research, a specific rating or a specific price target, or threatened
to change research, a rating or a price target, to the Company or inducement for
the receipt of business or compensation.

 

Placement Agency Agreement (PIPE)

Page 17

 

 

19.         Successors.

 

This Agreement shall inure to the benefit of and be binding upon the successors
of the Placement Agent and of the Company (including any party that acquires the
Company or all or substantially all of its assets or merges with the Company).
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person or corporation, other than the parties hereto and
parties expressly referred to herein, any legal or equitable right, remedy or
claim under or in respect to this Agreement or any provision hereof. The term
“successors” shall not include any purchaser of the Securities merely by reason
of such purchase. No subrogee of a benefited party shall be entitled to any
benefits hereunder. Each party hereto disclaims any an intention to impose any
fiduciary obligation on any other party by virtue of the arrangements
contemplated by this Agreement.

 

[Signatures on following page.]

 

Placement Agency Agreement (PIPE)

Page 18

 

 

If the foregoing is in accordance with your understanding of the agreement among
the Company and the Placement Agent, kindly sign and return this Agreement,
whereupon it will become a binding agreement as provided herein, between the
Company and the Placement Agent in accordance with its terms.

 

This Agreement contains a pre-dispute arbitration provision in Section 11.

 

  AKOUSTIS TECHNOLOGIES, INC.         By: /s/ Jeffrey B. Shealy      Jeffrey B.
Shealy      Chief Executive Officer         KATALYST SECURITIES LLC         By:
/s/ Michael Silverman      Michael A. Silverman      Managing Director

 

 

 